DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 24 August 2022, is reviewed and entered. Claims 14, 16, and 17 are amended, claims 21 and 22 are added, and claims 18-20 are canceled, leaving claims 1-17, 21, and 22 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.
With respect to claim 14, on page 6-8 of the Remarks, Applicant argues Piraka’s panel 14 is not a flap because a panel is fully detachable and a flap is “attached only on one side.” This is not found in the claims. Furthermore, when the snap(s) only on one side of panel 14 are fastened, the panel 14 is attached only on one side. Piraka fig 2 even shows the flap 14 being attached only on one side (the “one side” being the left side of fig 2).
On page 7, Applicant argues the claim recites when all of the fasteners are unfastened, the flap can be folded from the body covering portion. This is not what claim 14 recites. Claim 14 recites “unfastening the at least two fasteners… reveals the chest access aperture.” Only two fasteners have to be unfastened to read on claim 14, and this is what Piraka shows in fig 2.
On page 8, Applicant makes arguments with respect to Piraka 15 which are not commensurate with the rejection, as Piraka 15 is not relied on in the rejection of claim 14.
With respect to claims 15-17, on page 9-11 of the Remarks, Applicant argues Ojoyeyi does not teach two pockets, but a single pocket with a flap. This is not commensurate with the claim, which requires two pocket panels, not two pockets. Ojoyeyi teaches two pocket panels 28 and 48 having the structure claimed, and Ojoyeyi provides a teaching of providing a pocket panel on either side of an aperture.
On page 11, Applicant argues Ojoyeyi does not teach a pocket [panel] on a flap, which is not commensurate with the rejection. Piraka discloses a pocket panel on a flap and Ojoyeyi is not relied on in the rejection to teach a flap.
The arguments regarding the other secondary references are not commensurate with the rejections.
In light of the above, the rejection is believed to be proper.

Election/Restrictions
The requirement is made FINAL.

Claim Objections
Claim 13 is objected to because of the following informalities:  replace “if” with –is—in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “an aperture” in the last two lines, which renders the claim indefinite because claim 22 depends from claim 1 which also recites an aperture in line 3. It is unclear if the aperture in claim 22 is the same as or in addition to the aperture of claim 1. Examiner believes claim 1 is referring to aperture 301 and claim 2 is referring to aperture 802. If so, Examiner suggests distinguishing the apertures in the claims (e.g., a first and second aperture or a body-covering portion aperture and a flap aperture). Claim 22 is examined as best understood.

Claim Rejections - 35 USC § 102

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piraka (US 7181773 B1).

As to claim 14, Piraka discloses a gown (“Hospital gown,” title), comprising:
a body-covering portion (gown 10) having an interior side and an exterior side (figs 1-5 show at least portions of the interior and exterior sides, where the interior is the side intended to face the wearer when worn and the exterior is the side intended to be opposite the wearer when worn) and defining a chest access aperture (opening 11 “is provided on the front of the gown for uncovering areas of the patient's shoulders, chest, and breasts” as disclosed in col 2 line 1-2);
a flap coupled to the exterior side (panel 14), the flap comprising one or more sides that are selectively attachable to the exterior side by at least two fasteners (any two of snaps 20, and figs 1 and 2 show there are “at least two”);
wherein unfastening the at least two fasteners and folding the flap away from the exterior side reveals the chest access aperture (fig 2 shows two fasteners unfastened and the flap being folded away from the exterior side).  

Claim Rejections - 35 USC § 103

Claim 1-4, 6-8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) in view of Ojoyeyi (US 6477710 B1).

As to claim 1, Piraka discloses a gown (“Hospital gown,” title), comprising:
a body-covering portion (gown 10) having an interior side and an exterior side (figs 1-5 show at least portions of the interior and exterior sides, where the interior is the side intended to face the wearer when worn and the exterior is the side intended to be opposite the wearer when worn) and defining an aperture (opening 11);
a flap coupled to the exterior side (panel 14), the flap comprising one or more sides (figs 1, 2, 4, and 5) that are selectively attachable to the exterior side by one or more fasteners (snap fasteners 20), the flap further comprising a telemetry pocket (pocket 21 is “for storing objects such as records, medications and electronic monitors” as disclosed in col 3 line 35-40);
wherein the flap covers the aperture when the one or more fasteners are fastened (figs 1, 2, 4, and 5), and exposes the aperture when the one or more fasteners are unfastened and the flap is folded away from the exterior side (fig 2).  
Piraka does not disclose the telemetry pocket is “double-paneled.”
It is noted that Piraka’s pocket is intended to be accessed through the exterior side via the top of pocket 21 as disclosed in col 3 line 30-40, and accessed through the interior side via aperture 25 as disclosed in col 3 line 35-45).
Ojoyeyi teaches a similar garment (“Garment for concealing patient medical appliances,” title, comprises garment body front 12) including a double-paneled telemetry pocket (pocket assemblies 24 and 26 comprise panel/ flap 28 on the exterior surface of 12 and panel/ pocket 48 on the interior surface of 12, where the pocket assembly of for a medical appliance 40). Like Piraka, Ojoyeyi also includes an aperture in the body covering portion 12 for receiving medical tubing 44b (see Piraka fig 4). Therefore, the only difference between Ojoyeyi and Piraka is that Ojoyeyi has an additional panel/ flap 28 covering the aperture in the body covering portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pocket of Piraka with an additional panel opposite Piraka 21 which would result in Ojoyeyi 28 on the interior surface of Piraka 14, and an additional panel on the interior surface of the flap would allow the aperture to be closed off which would allow the garment to be used as ordinary clothing and to allow the garment to be “handed down” to others without medical disability (Ojoyeyi col 5 line 20-45). 

As to claim 2, Piraka as modified discloses the gown of claim 1, wherein the exterior side designates a high-risk side.  
The recitation “the exterior side designates a high-risk side” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the exterior side is capable of designating a high-risk side by providing visual indicators such as the exterior of the flap 14.

As to claim 3, Piraka as modified discloses the gown of claim 2 wherein the interior side designates a low risk side.  
The recitation “the interior side designates a low risk side” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the interior side is capable of designating a low risk side by providing visual indicators such as the interior of the flap 14.

As to claim 4, Piraka as modified discloses the gown of claim 3, further comprising visual indicia indicating the exterior side is the high-risk side (such as 20, which indicates the exterior side and the exterior side is capable of being the high-risk side).  

As to claim 6, Piraka as modified discloses the gown of claim 1, wherein a first pocket panel of the double- paneled telemetry pocket (Ojoyeyi 28) is visible through the aperture when the one or more fasteners are fastened and the body-covering portion is folded such that the interior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where the interior of Piraka’s flap 14 is modified to include Ojoyeyi’s flap 28).  

As to claim 7, Piraka as modified discloses the gown of claim 6, wherein a second pocket panel of the double- paneled telemetry pocket (Piraka 24) is visible when the one or more fasteners are fastened and the body-covering portion is folded such that the exterior side is exposed outwardly (Piraka figs 1, 2, 4, and 5).  

As to claim 8, Piraka as modified discloses the gown of claim 7, wherein the first pocket panel (Ojoyeyi 28) is visible when the one or more fasteners are unfastened, the flap is folded away from the exterior side, and the body-covering portion is folded such that the exterior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where Ojoyeyi’s flap 28 would be attached to the interior of Piraka 14 over Piraka’s aperture 25, so would be visible as shown in fig 2).

As to claim 22, Piraka discloses a gown (“Hospital gown,” title), comprising:
a body-covering portion (gown 10) having an interior side and an exterior side (figs 1-5 show at least portions of the interior and exterior sides, where the interior is the side intended to face the wearer when worn and the exterior is the side intended to be opposite the wearer when worn) and defining an aperture (opening 11);
a flap coupled to the exterior side (panel 14), the flap comprising one or more sides (figs 1, 2, 4, and 5) that are selectively attachable to the exterior side by one or more fasteners (snap fasteners 20), the flap further comprising a telemetry pocket (pocket 21 is “for storing objects such as records, medications and electronic monitors” as disclosed in col 3 line 35-40);
wherein the flap covers the aperture when the one or more fasteners are fastened (figs 1, 2, 4, and 5), and exposes the aperture when the one or more fasteners are unfastened and the flap is folded away from the exterior side (fig 2);
a telemetry pocket (combination of 21 and 25, see modification below regarding "double-paneled telemetry pocket") comprises:
a first pocket panel (pocket 21 is described in col 3 line 33-50) coupled at a three-sided connection location (figs 1, 4, and 5 show 21 connected to the flap and that connection location is considered to be "a three-sided connection location" without any other structure for the "three-sided connection location") on a first side of the flap (figs 1, 4, and 5);
with the first pocket panel covering an aperture (25).
Piraka does not disclose the telemetry pocket is "double-paneled" which is to say, Piraka does not disclose a second pocket panel on a second side of the flap covering the aperture (Piraka 25).
Ojoyeyi teaches a similar garment ("Garment for concealing patient medical appliances," title) including a double-paneled telemetry pocket comprising a first pocket panel (30) on a first side of 12 and covering an aperture (slit-like opening 52) and a second pocket panel (48) on a second side of the 12 proximate the aperture (52). Therefore, Ojoyeyi provides a teaching of first and second pocket panels.
One of ordinary skill in the art would recognize that mere duplication of Piraka's pocket panel/ pocket 21 on the opposite side of Piraka’s flap 14 would achieve the claimed "double-paneled telemetry pocket."
Based on the teaching of Ojoyeyi of providing first and second pocket panels and the teaching of Piraka of providing a pocket panel structure that covers an aperture, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate Piraka’s pocket panel/ pocket 21 on the opposite side of Piraka’s flap 14 “at the three-sided connection location,” since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate pocket panel/ pocket 21 on the opposite side of flap 14, which would have the following advantages as set forth in Piraka col 3 line 30-50:
The pocket 21 provides several important benefits. One benefit is that it establishes a standard location for storing records, medications and electronic monitors, thereby reducing the number of lost or misplaced articles. Another benefit is that it reduces the amount of damage to monitors caused by impacts and falls. Another benefit is that it provides storage for these articles when patients are transported to areas such as X-Ray rooms, or are otherwise out of bed.
Piraka does not disclose the aperture has a reinforced border.
Ojoyeyi teaches the aperture (slit-like opening 52) has a reinforced border (col 3 line 30-35 teaches, "The edges of the opening 52 are preferably hemmed and include horizontally disposed, parallel, laterally extending upper and lower hemmed edges 54 and 56 (FIG. 5)."). A hem is known in the art to protect fabric edges from fraying and to providing an area of multiplied thickness of the fabric. The hem obviously serves to reinforce the edges/ border.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to reinforce the border of the Piraka aperture in order to provide a neat appearance and/ or prevent the fabric from fraying and/ or prevent the border from becoming misshapen with use.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) in view of Ojoyeyi (US 6477710 B1) as applied to claim 3 above, and further in view of Monardo (US 9999265 B2).

As to claim 5, Piraka as modified does not disclose the gown of claim 3, wherein the gown is color-coded to indicate the exterior side is the high-risk side.  
Monardo teaches a similar gown (“Adjustable privacy gown,” title) including color coding different panels of the gown for easier identification (col 5 line 35-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to color code the gown of Piraka as taught by Monardo, for the purpose of permitting easier gown piece identification and assembly, which would also be capable of indicating the exterior side is the high-risk side.
The recitation “to indicate the exterior side is the high-risk side” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the exterior side is capable of indicating a high-risk side by providing visual indicators such as the exterior of the flap 14 or the color of the fabric, trim, snaps, or surface patterns as taught by Monardo in col 5 line 35-50.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) in view of Ojoyeyi (US 6477710 B1) as applied to claim 8 above, and further in view of Gerber (US 1998051 A).

As to claim 9, Piraka as modified discloses the gown of claim 8, the one or more fasteners comprising at least two snaps (Piraka 20, col 3 line 25-30), but does not disclose at least two ties.  
Piraka does disclose the fasteners may be another type of fastener other than snaps (col 3 line 20-30), but does not specifically disclose ties.
Gerber teaches a similar gown (“Operating robe for patients,” title) including a flap 19 selectively attachable to the exterior side by one or more fasteners 20, the fasteners comprising at least two ties (figs 1 and 2).
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, ties, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the ties would be desirable over another fastener type.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide at least two of Piraka’s snaps as ties (such as the snap in each armpit region as shown in Piraka fig 1), for the purpose of providing a known means for selectively opening and closing a flap on a medical gown (Gerber page 1 col 2 line 5-10).

As to claim 10, Piraka as modified discloses the gown of claim 9, the at least two ties situated between a base of the flap secured to the body-covering portion and the at least two snaps (this is the result of the modification presented in the rejection of claim 9 above).  

As to claim 11, Piraka as modified discloses the gown of claim 10, the at least two snaps selectively attaching a top portion of the flap to a neckline of the gown (Piraka fig 1).  

As to claim 12, Piraka as modified discloses the gown of claim 11, the at least two ties coupling a left side of the flap and a right side of the flap to armpit-covering regions of the gown (this is the result of the modification presented in the rejection of claim 9 above, where Piraka’s snaps located at left and right sides of the flap proximate the armpit-covering region are replaced with ties).  

As to claim 13, Piraka as modified discloses the gown of claim 12, wherein a portion of the flap if visible through the aperture when the one or more fasteners are fastened and the body-covering portion is folded such that the interior side is exposed outwardly (capable of being visible).  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piraka (US 7181773 B1) as applied to claim 14 above, and further in view of Ojoyeyi (US 6477710 B1).

As to claim 15, Piraka discloses the gown of claim 14, the flap comprising a telemetry pocket (pocket 21 is “for storing objects such as records, medications and electronic monitors” as disclosed in col 3 line 35-40) comprising:
a pocket panel (fabric 24) coupled to a side of the flap (col 3 line 30-40) and covering a telemetry aperture defined by the flap (aperture 25); and
Piraka does not disclose the telemetry pocket is “double-paneled.”
It is noted that Piraka’s pocket is intended to be accessed through the exterior side via the top of pocket 21 as disclosed in col 3 line 30-40, and accessed through the interior side via aperture 25 as disclosed in col 3 line 35-45).
Ojoyeyi teaches a similar garment (“Garment for concealing patient medical appliances,” title, comprises garment body front 12) including a double-paneled telemetry pocket (pocket assemblies 24 and 26 comprise panel/ flap 28 on the exterior surface of 12 and panel/ pocket 48 on the interior surface of 12, where the pocket assembly of for a medical appliance 40). Like Piraka, Ojoyeyi also includes an aperture in the body covering portion 12 for receiving medical tubing 44b (see Piraka fig 4). Therefore, the only difference between Ojoyeyi and Piraka is that Ojoyeyi has an additional panel/ flap 28 covering the aperture in the body covering portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the pocket of Piraka with an additional panel opposite Piraka 21 which would result in Ojoyeyi 28 on the interior surface of Piraka 14, and an additional panel on the interior surface of the flap would allow the aperture to be closed off which would allow the garment to be used as ordinary clothing and to allow the garment to be “handed down” to others without medical disability (Ojoyeyi col 5 line 20-45).

As to claim 16, Piraka as modified discloses the gown of claim 15, the second pocket panel (Ojoyeyi 28) being visible through the chest access aperture when the at least two fasteners are fastened and the body-covering portion is folded such that the interior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where the interior of Piraka’s flap 14 is modified to include Ojoyeyi’s flap 28).  

As to claim 17, Piraka as modified discloses the gown of claim 16, the second pocket panel (Ojoyeyi 28) being visible when the at least two fasteners are unfastened, the flap is folded away from the exterior side, and the body-covering portion is folded such that the exterior side is exposed outwardly (this is the result of the modification presented in the rejection of claim 1 above, where Ojoyeyi’s flap 28 would be attached to the interior of Piraka 14 over Piraka’s aperture 25, so would be visible as shown in fig 2).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudak (US 20140310850 A1) in view of Piraka (US 7181773 B1) and Streep (US 20140157479 A1).

As to claim 21, Hudak discloses a gown ("Medical Garment and Method," title, and garment 10 has all of the structure of the claimed gown and so is broadly considered to be a gown, at least to the degree claimed by Applicant), comprising:
a body-covering portion (garment 10) having an interior side and an exterior side (the interior being the side facing the wearer and the exterior being the side facing away from the wearer) and defining a chest access aperture (access opening 14, para. 0016 discloses 14 is located over the central chest area of the patient);
a flap coupled to the exterior side (flap 24), the flap comprising one or more sides ("edges" in para. 0019) that are selectively attachable to the exterior side by one or more at least two fasteners (temporary attachment means 25, and para. 0019 discloses means 25 are snaps);
wherein unfastening the one or more at least two fasteners and folding the flap away from the exterior side reveals the chest access aperture (fig 2);
wherein:
the flap is secured at its base to the body-covering portion by a seam (at bottom edge 28, and para. 0019 discloses bottom edge 28 attached to bottom edge 18 of the access opening by a sewn seam);
the at least two fasteners comprise two snaps selectively attaching a top of the flap to the exterior side (para. 0019).
Hudak does not disclose a portion of the flap situated between the two snaps are configured as a V- shaped neckline mirroring another V-shaped neckline of the body- covering portion.
In the apparel art, a v-shaped neckline or V-neck is a known neckline configuration where the neckline opening comes to a point/ angle/ corner in the center front. In Applicant’s figures, the neckline is depicted as a u-shape and not a V-shape, which is to say, Applicant’s neckline does not have the point/ angle/ corner that defines a V-shape. For the purpose of examination, the claimed v-shaped neckline is interpreted as best understood.
Piraka teaches a similar gown ("hospital gown," title) including a portion of the flap situated between the two snaps are configured as a [crewneck] shaped neckline mirroring another [crewneck] shaped neckline of the body- covering portion. Therefore, providing a flap and neckline with a same shape is known in the art.
Streep teaches a similar garment ("GARMENT FOR MEDICAL TREATMENT," title) including a V-shaped neckline of the body- covering portion (Streep para. 0019 discloses garment 100 may have a crewneck or V-neck). Crewneck and V-neck necklines are known in the art and are interchangeable depending on the desired aesthetic.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the Hudak body-covering portion with a v-shaped neckline, for the purpose of achieving the desired aesthetic and bodily coverage of the wearer, and one of ordinary skill would expect the neckline to work equally well with a v-shape, u-shape, or crewneck. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Hudak's flap with a v-shaped neckline to mirror the v-shaped neckline of Hudak as modified by Streep, for the purpose of aesthetics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732